COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-071-CV
 
TROPHY
CLUB MUNICIPAL UTILITY                                      APPELLANTS
DISTRICT NO. 2 AND TROPHY
CLUB
MUNICIPAL UTILITY
DISTRICT NO. 1 
 
                                                   V.
 
TOWN
OF TROPHY CLUB, TEXAS                                             APPELLEE
 
 
                                                 AND
 
 
TOWN
OF TROPHY CLUB, TEXAS                                          APPELLANT
 
                                                   V.
 
TROPHY
CLUB MUNICIPAL UTILITY                                          APPELLEE
DISTRICT NO. 2
 
                                               ----------
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss Appeal As Moot.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal as
moot.  See Tex. R. App. P.
43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  June 25, 2009




[1]See Tex. R. App. P. 47.4.